101 F.3d 695
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Helen JACKSON, Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UnitedStates Department of Labor;  Patsy Trucking,Incorporated;  West Virginia CoalWorkers' Pneumoconiosis Fund,Incorporated, Respondents.
No. 96-1914.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 15, 1996.Decided Nov. 18, 1996.

Helen Jackson, Petitioner Pro Se.  Christian P. Barber, Jill M. Otte, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C.;   Konstantine Keian Weld, OFFICE OF THE ATTORNEY GENERAL OF WEST VIRGINIA, Charleston, West Virginia, for Respondents.
Ben.Rev.Bd.
AFFIRMED.
Before MICHAEL and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant seeks review of the Benefits Review Board's decision and order affirming the administrative law judge's denial of black lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West 1986 & Supp.1996).  Our review of the record discloses that the Board's decision is based upon substantial evidence and is without reversible error.  Accordingly, we affirm on the reasoning of the Board.   Jackson v. Director, Office of Workers' Compensation Programs, No. 95-1898-BLA;  eyr-wt-pudm(B.R.B. May 30, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED